UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2012 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from……….to…………… Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 87-0273300 (I.R.S. Employer Identification No.) 11 Diamond Road Springfield, New Jersey 07081 (Address of principal executive offices, including zip code) (973) 376-4242 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x As of July 9, 2012, there were outstanding 17,616,437 shares of the registrant’s common stock. 1 EMTEC, INC. FORM 10-Q FOR THE QUARTER ENDED MAY 31, 2012 Table of Contents PART I – FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements ofComprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3- Quantitative and Qualitative Disclosures About Market Risk 55 Item 4- Controls and Procedures 56 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 57 Item 1A- Risk Factors 58 Item 2- Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3- Defaults upon Senior Securities 60 Item 4 – Mine Safety Disclosures 61 Item 5- Other Information 62 Item 6 – Exhibits 63 SIGNATURES 64 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands, Except per Share and Share Data) May 31, 2012 (Unaudited) August 31, 2011 Assets Current Assets Cash $ $ Receivables: Trade, net of allowance for doubtful accounts Other Inventories, net Prepaid expenses and other Deferred tax asset - current Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset- long term Other assets Total assets $ $ Liabilities, Put Options and Stockholders' Equity Current Liabilities Line of credit $ $ Current portion of capital lease obligation 81 Accounts payable Income taxes payable Accrued liabilities Due to former stockholders of acquired companies - Customer deposits - 34 Current portion earn-out liabilities Deferred revenue Total current liabilities Deferred tax liability Earn-out liabilities, net of current portion Warrant liabilities Put option and restricted stock liability in connection with acquisition of Dinero 98 Capital lease obligation, net of current portion Subordinated debt, net of original issue discount Accrued liabilities Total liabilities Commitments and contingencies (Note 13) Put options in connection with SDI, Covelix and Emerging acquisitions Stockholders' Equity Common stock $0.01 par value; 30,000,000 shares authorized; 17,616,437 and 17,619,813 shares issued and outstanding at May 31, 2012 and August 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities, put options and stockholders' equity $ $ The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 3 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except per Share and Share Data) Three Months Ended May 31, Nine Months Ended May 31, Revenues Procurement services $ Consulting and outsourcing Total Revenues Cost of Revenues Cost of procurement services Cost of consulting and outsourcing Total Cost of Revenues Gross Profit Procurement services Consulting and outsourcing Total Gross Profit Operating expenses: Selling, general, and administrative expenses Stock-based compensation 93 Warrant liability adjustment ) ) Earnout liability adjustment ) - - Depreciation and amortization Total operating expenses Operating loss ) Other expense (income): Interest income – other ) (7 ) ) ) Interest expense Other ) (2
